Case 2:13-cv-05861-JLS-AJW Document 167 Filed 08/16/21 Page 1 of 2 Page ID #:2295



    1                                                                  JS-6
    2
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10                              SOUTHERN DIVISION
   11 UNITED STATES OF AMERICA ex rel   Case No. 2:13-cv-05861 JLS (AJS)
      MARIA GUZMAN, et al.,
   12
                  Plaintiffs,           JUDGMENT OF DISMISSAL
   13
            vs.
   14
      INSYS THERAPEUTIC, INC.; MICHAEL
   15 BABICH, an Individual; ALEC
      BURLAKOFF, an Individual; JOHN N.
   16 KAPOOR, an Individual; and DOES 1
      through 15,
   17
                  Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:13-cv-05861-JLS-AJW Document 167 Filed 08/16/21 Page 2 of 2 Page ID #:2296



    1        THE Court having dismissed Plaintiff’s Third Amended Complaint with leave
    2 to amend, Plaintiff not having filed any amended complaint within that time and
    3 having filed a Notice of Declination to Amend (Doc. 163),
    4        IT IS ORDERED ADJUDGED AND DECREED that the federal claim is
    5 dismissed with prejudice pursuant to Federal Rule of Civil Procedure Rule 41(b).
    6 The state-law claims are dismissed without prejudice and without leave to amend.
    7
    8 Dated: August 16, 2021
    9
   10
   11
                                               HON. JOSEPHINE L. STATON
   12                                          UNITED STATES DISTRICT JUDGE
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
